Present: Carrico, C.J., Compton, Lacy, Hassell, Keenan, and
Koontz, JJ., and Whiting, Senior Justice

BRENDA MATTHEWS
                             OPINION BY JUSTICE A. CHRISTIAN COMPTON
v.   Record No. 961140                   February 28, 1997

COMMONWEALTH OF VIRGINIA,
DEPARTMENT OF TRANSPORTATION

        FROM THE CIRCUIT COURT OF THE CITY OF NEWPORT NEWS
                      Randolph T. West, Judge


      This is an action for personal injuries suffered by a

passenger who slipped and fell while aboard a ferryboat sailing

in navigable waters.     The sole question we consider is whether

the trial court erred in ruling that the action is not a maritime

tort to be decided under federal admiralty law.
      Just before dawn on December 2, 1993, plaintiff Brenda

Bullock, now Brenda Matthews, drove her motor vehicle aboard the

state-owned ferryboat Williamsburg while it was docked in the

navigable waters of the James River at Jamestown.    She boarded to

take breakfast to her boyfriend, the ferryboat's captain.

      As the ferryboat neared completion of the 2.2-mile, 17-

minute trip across the James to the dock at Scotland in Surry

County, the plaintiff was injured.    She slipped and fell as she

was walking across the boat's deck returning to her vehicle from

her visit with the captain.

      Subsequently, she filed a motion for judgment against

defendant Commonwealth of Virginia, Department of Transportation,

seeking recovery in damages.    She alleged that she was a paying

passenger aboard the defendant's vessel and that she was injured

as the result of the defendant's employees' negligence in failing
"to keep the deck of the ferry safe for passengers to walk upon."

Responding, the defendant denied the allegations of negligence,

and asserted the plaintiff was guilty of contributory negligence

and assumption of the risk.

     At the beginning of a March 1996 jury trial, the plaintiff

asked the trial court to rule that the case would be tried "under

the rules of comparative rather than contributory negligence

under maritime law."   The Attorney General, on behalf of the

defendant, took the position that "the rules of admiralty do not

apply to this case" because it "is a garden variety slip-and-fall

case that could have happened as well on land as on sea."    After

argument of the motion, the court denied it, ruling that the

court would "follow the regular tort law," not admiralty law.

     The trial progressed.    The plaintiff sought to establish

that she slipped on residue of a lubricant, which had been

tracked across the boat's steel deck.   The evidence showed that

the substance was used by the crew to lubricate the boat's safety

gates installed at each end of the vessel.   The defendant

presented evidence that its employees were not negligent and that

the plaintiff did not know what caused her fall.
     Among the issues presented to the jury in the court's

instructions were primary and contributory negligence.   The jury

found in favor of the defendant, and the court entered judgment

on the verdict.   The plaintiff appeals.

     The following assignment of error raises the dispositive




                                - 2 -
appellate issue:   "The trial court erred in applying the doctrine

of contributory negligence to an admiralty case."

     The standards of maritime law provide that contributory

negligence is to be considered only in mitigation of damages in a

tort action.   Kermarec v. Compagnie Generale Transatlantique, 358
U.S. 625, 629 (1959).   Thus, we must decide whether the rights

and liabilities arising from the conduct of which the plaintiff

complains are within the full reach of admiralty jurisdiction and

measurable by the standards of maritime law, or whether the

substantive law of the Commonwealth recognizing contributory

negligence as a complete bar to recovery controls.
     To support a cause of action for a maritime tort that falls

within admiralty jurisdiction, a party "must satisfy conditions

both of location and of connection with maritime activity."

Grubart v. Great Lakes Dredge & Dock Co., 513 U.S. 527, ___, 115
S. Ct. 1043, 1048 (1995).   The alleged negligence must occur on

navigable water and the wrong must bear a significant

relationship to traditional maritime activity.   Mizenko v.

Electric Motor and Contracting Co., 244 Va. 152, 156, 419 S.E.2d
637, 640 (1992) (citing East River Steamship Corp. v.

Transamerica Delaval Inc., 476 U.S. 858, 863-64 (1986)).

     In the present case, the Attorney General agrees that

defendant's alleged tortious conduct took place on navigable

water, that is, the locus requirement has been satisfied.     The

Attorney General contends, however, that the conduct did not bear




                               - 3 -
a substantial relationship to traditional maritime activity, that

is, the nexus requirement has not been met.

     In order to decide whether an activity has a significant

relationship to a traditional maritime activity, the court should

"determine the potential impact of a given type of incident by

examining its general character."      Sisson v. Ruby, 497 U.S. 358,

363 (1990).   Accord Mizenko, 244 Va. at 156, 419 S.E.2d at 640.

The jurisdictional inquiry does not turn on the actual effects on

maritime commerce of the particular facts of the incident.

"Rather, a court must assess the general features of the type of

incident involved to determine whether such an incident is likely

to disrupt commercial activity."    Sisson, 497 U.S. at 363.   The

inquiry should be "whether a tortfeasor's activity, commercial or

noncommercial, on navigable waters is so closely related to

activity traditionally subject to admiralty law that the reasons

for applying special admiralty rules would apply in the case at

hand."   Grubart, 513 U.S. at ___, 115 S.Ct. at 1051.     See Price

v. Price, 929 F.2d 131, 135-36 (4th Cir. 1991).
     Parenthetically, we note that the Attorney General relies on

a four-factor nexus test articulated in Kelly v. Smith, 485 F.2d
520, 525 (5th Cir. 1973).   The Supreme Court in Sisson expressly

declined to adopt the Kelly test, 497 U.S. at 366 n.4, and we do

not apply it here.

     The general activity that is the basis of the plaintiff's

claim involves maintenance of the vessel's deck and of the safety




                               - 4 -
gates on either end of the ferryboat.   The plaintiff's evidence

tended to show that the substance utilized to lubricate the

safety gates collected in puddles on the steel deck and that

vehicle tires tracked the lubricant across the deck causing the

hazard that injured her.

     We are of opinion that, "given the broad perspective

demanded" by the nexus test, Sisson, 497 U.S. at 367, maintaining

a vessel's equipment and its deck under these circumstances is

substantially related to traditional maritime activity.    Indeed,
Sisson expressly holds that "storage and maintenance of a vessel

at a marina on navigable waters" meets the test.    Id.

Manifestly, failure to so maintain a vessel properly at the dock

or underway is likely to disrupt the commercial activity central

to the maritime purpose of a ferryboat, that is, transporting

paying passengers safely across navigable water to their

destination.

     Consequently, we hold that the trial court erred in

instructing the jury on contributory negligence and in refusing

to allow the case to proceed under the general maritime law of

negligence.    Thus, the judgment in favor of the defendant will be

reversed and the case will be remanded for further proceedings

consistent with this opinion.

                                             Reversed and remanded.




                                - 5 -